Citation Nr: 1811239	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-20 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969 and from August 1969 to June 1978.  He died in August 2011, and the appellant claims recognition as his surviving spouse for VA death benefits.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision issued by the Pension Management Center in Milwaukee, Wisconsin.  The Agency of Original Jurisdiction is the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2017, the appellant testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The appellant and the Veteran married in March 1969 and were legally divorced in July 2011 and the Veteran died in August 2011. 

2.  Following the divorce of the Veteran and the appellant in July 2011, the Veteran and the appellant did not thereafter remarry each other.



CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse of the Veteran for the purpose of entitlement to VA benefits.  38 U.S.C. §§ 101, 103, 5107 (2012); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.102 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).

In this case, the law, and not the facts, is dispositive of the claim for recognition as the surviving spouse of the deceased Veteran for the purpose of entitlement to VA death benefits.  Therefore, the duties to notify and assist are not applicable to the claim.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129 (2002).

There is no additional assistance that would be reasonably likely to assist the appellant in substantiating the claim.  38 U.S.C. § 5103A(a)(2).

Analysis

The evidence shows that the appellant and the Veteran were married in March 1969.  They divorced in July 2011.  The Veteran died in August 2011.

The appellant contends that she should be recognized as the deceased Veteran's surviving spouse and granted entitlement to VA death benefits. 

When a Veteran dies, the surviving spouse may be eligible for VA death benefits, to include dependency and indemnity compensation (DIC), death compensation, and death pension.  38 U.S.C. §§ 1121, 1310, 1541 (2012); 38 C.F.R. § 3.50(a) (2017).  Consequently, surviving spouse status is a threshold requirement for both DIC and death pension benefits.  For a person to establish recognition as a surviving spouse of a deceased Veteran, there must be evidence of a valid marriage to the Veteran under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The validity of a marriage is determined based upon the law of the jurisdiction where the parties resided at the time of marriage or when the rights to benefits accrued.  38 C.F.R. § 3.1(j) (2017). 

A surviving spouse for VA purposes is defined as a person whose marriage to a Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2017). 

VA defines a marriage as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C. § 103(c) (2012); 38 C.F.R. § 3.1(j) (2017).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that those facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(a) (2017).

The validity of a divorce decree, regular on its face, will be questioned by VA only when that validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206 (2017). 

The evidence of record shows that the appellant and the Veteran divorced in July 2011 and that she was not married to him at the time of his death in August 2011.  In a statement attached to a November 2013 notice of disagreement, the appellant remarked that the divorce decree was signed by the court judge on July 8, 2011, but her attorney filed a "motion of disagreement."  In a February 2014 letter, VA asked the appellant to submit legal documentation that the divorce judgment was not final and that she and the Veteran were legally married at the time of his death.  In response, in a June 2014 letter, the appellant stated that she had called her attorney, and her attorney informed her that she had submitted a "motion to amend" and not an appeal.

At the September 2017 Board hearing, the appellant again stated that while the divorce judgment was entered on July 8, 2011, her lawyer appealed the divorce.  She stated that she could get a copy of the appeal paperwork from her lawyer.  The undersigned encouraged the appellant to submit paperwork showing that the divorce was not final.

In October 2017, the appellant submitted copies of the paperwork she obtained from her lawyer.  The paperwork is headed "MOTION TO AMEND."  In an accompanying letter, the appellant remarked that what she thought was an appeal was actually a motion to amend.

In Missouri, a judgment of dissolution of marriage or of legal separation is final when entered, subject to the right of appeal.  An appeal from a judgment of dissolution that does not challenge the finding that the marriage is irretrievably broken does not delay the finality of that provision of the judgment which dissolves the marriage beyond the time for appealing from that provision, so that either of the parties may remarry pending appeal.  Mo. Rev. Stat. § 452.360.

In this case, following the entering of the divorce judgment on July 8, 2011, no appeal was filed.  The attorney filed only a motion to amend the divorce decree.  Even if the motion to amend could be considered an appeal, the motion did not challenge the finding that the marriage was irretrievably broken.  Therefore, the dissolution of the appellant's marriage to the Veteran was final on July 8, 2011.  Mo. Rev. Stat. § 452.360.

The law clearly requires that a surviving spouse be married to the Veteran at the time of his death in order to be considered the surviving spouse.  As the appellant was not married to the Veteran at the time of his death, the appellant is not the Veteran's surviving spouse for the purpose of establishing entitlement to certain VA benefits.  38 C.F.R. §§ 3.1(j), 3.50 (2017). 

There is no exception to the requirement that an appellant must be married to a Veteran at the time of the Veteran's death in order to be considered a surviving spouse.  A surviving spouse is defined by law as a person who was legally married to the Veteran at the time of the Veteran's death.  The appellant and the Veteran were divorced, rather than separated.  That bars the appellant from recognition as the Veteran's surviving spouse, regardless of the grounds of the divorce.  38 U.S.C. § 101(3) (2012); 38 C.F.R. § 3.50(b) (2017).  Thus, under the general definition of a surviving spouse, once the appellant became divorced from the Veteran, she no longer can meet the criteria to achieve the status of a surviving spouse of the Veteran for purposes of VA benefits.  38 U.S.C. § 101(3) (2012); 38 C.F.R. § 3.50(b) (2017). 

Here, the divorce decree is of record.  No legal exception is applicable that would allow the appellant to receive VA death benefits.  Further, the state of Missouri, which is where the appellant and the Veteran lived at the time they were married, and at the time of the Veteran's death, does not recognize common law marriages.  Mo. Rev. Stat. § 451.040.  Therefore, there is no legal way to recognize the appellant as having contracted a common law marriage in Missouri.

The appellant has stated that the Veteran was a very sick man, and she was by his side throughout his illnesses.  She has testified that she cared for him and went with him to VA for his appointments through their marriage.  She stated that before the Veteran passed away, he apologized to her.  Unfortunately, the Board is without authority to grant the benefit sought on an equitable basis, and instead is constrained to follow the specific provisions of law.  38 U.S.C. §§ 503, 7104 (2012); Taylor v. West, 11 Vet. App. 436 (1998); Harvey v. Brown, 6 Vet. App. 416 (1994).

Although the Board is sympathetic to the appellant's claim, the law, and not the facts, is dispositive of the claim as she does not meet the legal criteria to establish status as the deceased Veteran's surviving spouse for purposes of VA benefits.  Accordingly, the Board is left with no recourse but to deny as a matter of law the claim for VA death benefits.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to recognition of the appellant as the surviving spouse for purposes of establishing eligibility for VA benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


